CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three months ended March 31, 2008 and 2007 (unaudited) CATALYST PAPER CORPORATION Consolidated Statements of Earnings and Comprehensive Income (Loss) (Unaudited and in millions of dollars, except where otherwise stated) Three months ended March 31, 2008 2007 Sales $ 399.5 $ 478.1 Operating expenses Cost of sales 361.8 429.9 Selling, general and administrative 11.0 15.1 Restructuring and change-of-control (note 5) 14.6 19.0 Amortization 41.7 44.8 429.1 508.8 Operating earnings (loss) (29.6 ) (30.7 ) Interest expense, net (16.8 ) (18.5 ) Foreign exchange gain (loss) on long-term debt (16.7 ) 7.9 Other income, net 0.2 0.3 Earnings (loss) before income taxes and non-controlling interest (62.9 ) (41.0 ) Income tax expense (recovery) Current – 0.1 Future (note 6) (26.0 ) (15.3 ) (26.0 ) (15.2 ) Net earnings (loss) before non-controlling interest (36.9 ) (25.8 ) Non-controlling interest (0.5 ) 0.2 Net earnings (loss) (37.4 ) (25.6 ) Other comprehensive income (loss) (6.8 ) 0.9 Comprehensive income (loss) $ (44.2 ) $ (24.7 ) Basic and diluted earnings (loss) per share (in dollars) $ (0.17 ) $ (0.12 ) Weighted average common shares outstanding (in millions) 214.7 214.6 CATALYST PAPER CORPORATION Consolidated Balance Sheets March 31, December 31, (In millions of dollars) 2008 2007 (Unaudited) Assets Current assets Accounts receivable (note 10 (a)) $ 223.6 $ 213.1 Inventories (note 7) 225.7 235.7 Prepaids and other 24.0 40.7 473.3 489.5 Property, plant and equipment 1,881.4 1,912.8 Other assets 61.3 51.1 $ 2,416.0 $ 2,453.4 Liabilities Current liabilities Accounts payable and accrued liabilities $ 249.0 $ 268.2 Current portion of long-term debt 0.9 1.2 249.9 269.4 Long-term debt (note 8) 838.8 784.6 Employee future benefits (note 9) 218.5 211.7 Other long-term obligations 25.7 26.9 Future income taxes (note 6) 119.3 150.5 Deferred credits 21.3 21.7 1,473.5 1,464.8 Shareholders’ equity Share capital 913.9 913.9 Contributed surplus 12.8 12.1 Retained earnings 9.0 49.0 Accumulated other comprehensive income 6.8 13.6 942.5 988.6 $ 2,416.0 $ 2,453.4 Subsequent event (note 12) On behalf of the Board: Richard Garneau Thomas S. Chambers Director Director CATALYST PAPER CORPORATION Consolidated Statements of Shareholders’ Equity (Unaudited and in millions of dollars, except where otherwise stated) Three months ended March 31 2008 2007 Share capital Number of shares outstanding, beginning of period 214,684,129 214,604,120 Number of shares issued under stock option plan – 16,433 Number of shares outstanding, end of period 214,684,129 214,620,553 Balance, beginning of period $ 913.9 $ 913.6 Stock options exercised – 0.1 Balance, end of period 913.9 913.7 Contributed surplus Balance, beginning of period 12.1 9.3 Stock option compensation expense 0.7 1.4 Balance, end of period 12.8 10.7 Retained earnings Balance, beginning of period 49.0 82.9 Adoption of new accounting standards (notes 3 and 7) (2.6 ) (2.3 ) Net earnings (loss) (37.4 ) (25.6 ) Balance, end of period 9.0 55.0 Accumulated other comprehensive income (loss) Balance, beginning of period 13.6 – Adoption of new accounting standards for financial instruments – (0.7 ) Unrealized net gain on cash flow purchase price hedges 2.8 – Unrealized net gain (loss) on cash flow revenue hedges, net of tax of $1.3 million (2007 – $0.2 million) (2.8 ) 0.3 Reclassification of net gain on cash flow hedges on revenue included in net loss, net of tax of $3.1 million (2007 – $0.3 million) (6.8 ) 0.6 Balance, end of period 6.8 0.2 Total shareholders’ equity $ 942.5 $ 979.6 CATALYST PAPER CORPORATION Consolidated Statements of Cash Flows (Unaudited and in millions of dollars) Three months ended March 31, 2008 2007 Cash flows provided (used) by Operations Net earnings (loss) $ (37.4 ) $ (25.6 ) Items not requiring (providing) cash Amortization 41.7 44.8 Future income taxes (26.0 ) (15.3 ) Foreign exchange (gain) loss on long-term debt 16.7 (7.9 ) Employee future benefits, excess of expense over funding 6.8 1.1 Increase in other long-term obligations 4.2 – Non-controlling interest 0.5 (0.2 ) Other 3.2 (5.5 ) 9.7 (8.6 ) Changes in non-cash working capital Accounts receivable (10.7 ) (12.3 ) Inventories 5.0 6.8 Prepaids and other 0.3 3.1 Accounts payable and accrued liabilities (19.1 ) 12.0 (24.5 ) 9.6 Cash flows provided (used) by operations (14.8 ) 1.0 Investing Additions to property, plant and equipment (5.5 ) (20.3 ) Proceeds from sale of property, plant and equipment 0.1 0.5 Increase in other assets (5.0 ) (0.2 ) Cash flows used by investing activities (10.4 ) (20.0 ) Financing Increase in revolving loan and loan payable 21.4 – Increase (decrease) in other long-term debt 3.8 (0.1 ) Issue of shares from exercise of stock options – 0.1 Cash flows provided by financing activities 25.2 – Cash and cash equivalents, decrease during period – (19.0 ) Cash and cash equivalents, beginning of period – 35.5 Cash and cash equivalents, end of period $ – $ 16.5 Supplemental disclosures: Income taxes paid $ 0.8 $ 0.6 Net interest paid 17.4 17.5 CATALYST PAPER CORPORATION Consolidated Business Segments (Unaudited and in millions of dollars) Specialty Printing Papers Newsprint Pulp Total Three months ended March 31, 2008 Sales 1 $ 235.0 $ 53.7 $ 110.8 $ 399.5 Amortization 24.5 7.2 10.0 41.7 Operating earnings (loss) (10.0 ) (12.0 ) (7.6 ) (29.6 ) Additions to property, plant and equipment 3.9 0.8 0.8 5.5 Three months ended March 31, 2007 Sales 1 $ 238.1 $ 109.3 $ 130.7 $ 478.1 Amortization 23.8 10.2 10.8 44.8 Operating earnings (loss) (14.2 ) (13.3 ) (3.2 ) (30.7 ) Additions to property, plant and equipment 9.5 8.6 2.2 20.3 1 Pulp sales are stated net of inter-segment pulp sales of $9.9 million for the three months ended March 31, 2008 ($12.2 million – three months ended March 31, 2007). CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 1. Basis of Presentation The consolidated financial statements include the accounts of the Company and, from their respective dates of acquisition of control or formation, its wholly-owned subsidiaries and partnerships.In addition, the consolidated financial statements include the accounts of variable interest entities (“VIE”) where it has been determined that the Company is the primary beneficiary.All inter-company transactions and amounts have been eliminated on consolidation. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) on a basis consistent with those followed in the December 31, 2007, audited annual consolidated financial statements, except as disclosed in note 3 below.These unaudited interim consolidated financial statements do not include all information and note disclosures required by GAAP for annual financial statements, and therefore should be read in conjunction with the December 31, 2007 audited consolidated financial statements and the notes thereto. All dollar amounts referred to in the unaudited interim consolidated financial statements and the notes thereto reflect Canadian dollars unless otherwise stated. 2. Segmented Information The Company operates in three business segments: Specialty printing papers-Manufacture and sale of mechanical specialty printing papers Newsprint-Manufacture and sale of newsprint Pulp-Manufacture and sale of long and short fibre pulp and white top linerboard The segments are managed separately, and all manufacturing facilities are located in the province of British Columbia, Canada.Inter-segment sales consist of pulp transfers at cost. Effective January 1, 2008, the Company renamed its specialty paper segment to “Specialty Printing Papers” to better reflect the nature of the Company’s specialty paper products.The segment financial information has not been impacted. 3. Changes in Accounting Policies On January 1, 2008, the Company adopted the following new recommendations of the Canadian Institute of Chartered Accountants: Handbook Section 3031, “Inventories” provides more guidance on the measurement and disclosure requirements for inventories.Significantly to the Company, the new recommendations require raw materials to be recorded at the lower of cost or net realizable value (“NRV”) with NRV determined on an as converted to finished goods basis for all raw materials to be used in the production of finished goods, allow the reversals of previous write-downs to NRV when there is a subsequent increase in the value of inventories and include more detailed guidance on the classification of spare parts between inventories and capitalized equipment.The Company has adopted this standard with a prospective application (note 7). Handbook Section 1535, “Capital Disclosures” establishes guidelines for the disclosure of information related to an entity’s objectives, policies and processes for managing capital, quantitative data on what the entity regards as capital and whether the entity has complied with any capital requirement and, if it has not complied, the consequences of such non-compliance (note 4). Handbook Section 3862, “Financial Instruments – Disclosures” and Section 3863, “Financial Instruments – Presentation”.These standards enhance existing disclosures in previously issued Section 3861, “Financial Instruments – Disclosures and Presentation”.The new recommendations under Section 3862, “Financial Instruments – Disclosures” require additional disclosures, relative to those previously required, with an emphasis on risks associated with both recognized and unrecognized financial instruments to which an entity is exposed during the period and at the balance sheet date, and how the entity manages those risks (note 10(a)). 4. Capital Structure Management The Company’s objectives when managing capital are to efficiently provide for the funding of ongoing operations, interest payments and capital expenditures, while ensuring adequate liquidity and solvency.The Company aims to minimize its cost of capital while achieving a selected capital structure and credit rating, providing a platform to effectively fund new growth initiatives, and ensuring flexibility in raising capital from multiple sources and markets. The Company’s capital structure consists of net debt, shareholders’ equity and cash availability through a revolving credit facility.The Company makes adjustments to the capital structure depending on economic conditions and the financial position and performance of the Company.In order to maintain or adjust the capital structure, the Company may issue new shares, buyback shares or pay dividends (provided the Company is compliant with its debt covenants), issue new debt, refinance existing debt, and sell assets to reduce debt. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 4. Capital Structure Management … continued The Company monitors its capital in a number of ways with its target requirements being as follows: (i) net debt to net capitalization of 35-45%, (ii) ratio of net debt to trailing twelve months EBITDA (defined as earnings before interest, taxes, depreciation and amortization, and before specific items) of less than five times through a business cycle, (iii) interest coverage, defined as EBITDA divided by interest, of greater than 2.5 times.These targets for net debt to EBITDA and interest coverage ratios are those that the Company believes are necessary to achieve a minimum BB/Ba2 corporate credit rating.The Company also targets re-investment hurdles on capital expenditures of one to three year payback depending on liquidity and outlook.Net debt comprises total debt less cash on hand.Net capitalization comprises net debt and shareholders’ equity.EBITDA is a non-GAAP measure whose nearest GAAP measure is net income. At March 31, 2008, the Company’s net debt to net capitalization was 47.1% (December 31, 2007 – 44.2%), net debt to trailing twelve months EBITDA was 7.6:1 (December 31, 2007 – 6.7:1) and interest coverage was 1.5:1 (December 31, 2007 – 1.6:1).The Company is slightly higher than its target for net debt to capitalization.The acquisition of the Snowflake mill completed subsequent to March 31, 2008 (note 12), was funded through a combination of an equity rights offering of $125.3 million and a draw on the Company’s revolving credit facility.The Company is currently not meeting its targets for debt to EBITDA and interest coverage due to the reduced EBITDA in the current economic environment. 5. Restructuring Costs In February 2008, the Company announced a $12 million capital upgrade on the thermo-mechanical pulp facility at its Port Alberni mill, a $14 million early retirement and severance program, a new labour agreement, and the restart, by mid-year, of its Port Alberni No. 4 paper machine, which has been indefinitely idled since September 2007.For the three months ended March 31, 2008, the Company recorded $14.6 million in restructuring costs related to the early retirement and severance program. 6. Future Income Taxes Income tax recovery for the three months ended March 31, 2008 includes a release of future income taxes of $8.6 million related to the reduction in future provincial corporate income tax rates. 7. Inventories The components of inventories are as follows: March 31, 2008 December 31, 2007 Finished goods Specialty printing papers $ 41.2 $ 40.6 Newsprint 11.8 10.3 Pulp 21.8 24.3 Total finished goods 74.8 75.2 Work-in-progress 1.7 1.5 Raw materials – wood chips, pulp logs and other 38.0 41.0 Operating and maintenance supplies and spare parts 111.2 118.0 Total $ 225.7 $ 235.7 On January 1, 2008, upon adoption of the new accounting standard on inventories (note 3), the Company recorded a write-down of $3.8 million to opening raw materials inventory and adjusted its opening balances of retained earnings by $2.6 million, net of taxes.In addition, the Company has reclassified $5.1 million of its maintenance spare parts inventory from “Inventories” to “Property, plant and equipment” on the balance sheet upon adoption of the new standard. At March 31, 2008, the Company had applied write-downs of $0.7 million to finished goods inventory and $0.6 million to raw materials inventory.At March 31, 2008, finished goods inventory of $31.2 million was carried at NRV, of which newsprint was $11.8 million and specialty printing papers was $19.4 million (December 31, 2007 – total $40.6 million, newsprint – $10.2 million, and specialty printing papers – $30.4 million).The remaining finished goods inventory was carried at cost. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 8. Long-term Debt The Company’s long-term debt is as follows: March 31, 2008 December 31, 2007 Recourse Senior notes, 8.625% due June 2011 (US$400.0 million) $ 405.2 $ 388.9 Senior notes, 7.375% due March 2014 (US$250.0 million) 258.8 246.6 664.0 635.5 Revolving operating facility of up to $350.0 million due July 2009 with interest based on Canadian Prime/BA rates or U.S. Base/LIBOR rates 69.2 47.1 Capital lease obligations 12.4 8.6 745.6 691.2 Non-recourse First mortgage bonds, 6.387% due July 2009 74.6 74.6 Subordinated promissory notes 19.5 19.5 Short-term loan payable – 0.5 94.1 94.6 Total debt 839.7 785.8 Less:current portion (0.9 ) (1.2 ) $ 838.8 $ 784.6 Substantially all of the assets of the Company are pledged as security under the $350.0 million revolving operating facility (the “Facility”).Its availability is determined by a borrowing base which is calculated based on accounts receivable and inventory balances, and includes financial covenants to maintain the funded debt/capitalization ratio below 60%, secured debt/capitalization ratio below 30% and shareholders’ equity above $779.3 million as at March 31, 2008.At March 31, 2008, as calculated under the Facility, the Company’s funded debt/capitalization ratio was 44% (December 31, 2007 – 42%), secured debt/capitalization ratio was 5% (December 31, 2007 – 4%) and shareholders’ equity was $942.5 million (December 31, 2007 – $988.6 million).The borrowing base at March 31, 2008 was $311.3 million and after drawings of $69.4 million and outstanding letters of credit of $20.6 million, $221.3 million was available to the Company.A springing interest coverage covenant is applicable in certain circumstances if the Company incurs secured debt other than under the Facility.At March 31, 2008, no such debt has been incurred. At March 31, 2008, the Company was in compliance with the covenants under both its Facility and senior notes.The Company’s Fixed Charge Coverage Ratio (“FCC Ratio”) under the senior note indentures, calculated on a 12-month trailing average, was 0.7:1 at March 31, 2008 (December 31, 2007 – 0.8:1).While the FCC Ratio is below 2.0:1, the Company is limited in the amount of additional debt it may incur to “permitted debt” under the senior notes.Under the indenture for the 8.625% senior notes, “permitted debt” includes a) the Company’s existing 8.625% notes and 7.375% notes, b) a credit facility basket in an amount equal to the greater of (i) $725 million and (ii) the sum of 75% of the book value of the Company’s accounts receivable, 50% of the book value of the Company’s inventory and $290 million, against which in either case utilization under the Company’s $350 million Facility is applied, c) purchase money debt and capitalized lease obligations in an amount equal to 5.0% of the Company’s consolidated tangible assets, d) a $40 million general basket, and e) a $5 million basket for accommodation guarantees, trade or standby letters of credit, performance bonds, bankers’ acceptances and surety bonds.The indenture for the 7.375% notes contains larger debt baskets, but while the 8.625% notes remain outstanding, the Company is bound by their more restrictive provisions.Also, the Company’s restricted payments baskets under the 8.625% and 7.375% senior notes were negative $213.3 million and negative $188.3 million, respectively, as at March 31, 2008, as a result of accumulated losses in recent years (December 31, 2007 – negative $189.0 million and negative $164.0 million, respectively).Under the senior note covenants, the Company cannot pay dividends unless the balance in these baskets is positive. Non-recourse debt is debt owed by the Company’s subsidiary Powell River Energy Inc. (“PREI”).The Company has a 50% interest in PREI, and consolidates 100% of it as PREI is a VIE in which the Company is the primary beneficiary. 9. Employee Future Benefits The Company maintains pension benefit plans, which include defined benefit and defined contribution segments that are available to all salaried employees and to hourly employees not covered by union pension plans.The Company also provides other benefit plans consisting of provincial medical plan premiums, extended health care and dental benefits to eligible retired employees and their dependents.For the three months ended March 31, 2008, the Company incurred a total post-retirement benefit cost of $12.7 million (three months ended March 31, 2007 – $13.1 million). CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 10. Financial Instruments (a) Financial Risk Management Financial instruments of the Company consist primarily of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities and long-term debt.Cash and cash equivalents are designated as held for trading and recorded at fair market values.Accounts receivable are designated as loans and receivables and are recorded at amortized cost.Accounts payable and accrued liabilities and long-term debt are designated as other liabilities and recorded at amortized cost.The Company has no non-derivative financial instruments classified as available for sale or held to maturity.Financial instruments of the Company also include derivatives which the Company uses to reduce its exposure to currency and price risk associated with its revenues, energy costs and long-term debt. The Company has exposure to risk from its financial instruments, specifically credit risk, market risk (including currency, price and interest rate risk) and liquidity risk. The Board of Directors has overall responsibility for the establishment and oversight of the Company’s risk management framework.The Board of Directors and Audit Committee have approved a policy to manage the risks from the use of derivatives which provides objectives for, and limits on, their use.Derivative positions are reported to the Audit Committee quarterly.Management policies identify and analyze the risks, establish appropriate controls, place responsibilities and limits and provide for regular monitoring and reporting requirements.A Financial Risk Committee of management meets monthly to review outstanding positions and authorize ongoing or additional hedge placements under the policy.Periodic reviews of internal controls related to financial risk management are performed by internal audit. Credit Risk Credit risk is the risk of financial loss to the Company if a customer or counterparty to a financial instrument fails to meet its contractual obligation, and arrives principally from the Company’s receivables from customers and derivative counterparties. Accounts Receivable The Company is exposed to credit risk on accounts receivable from its customers who are mainly in the newspaper publishing, commercial printing and paper manufacturing businesses.The Company manages its credit risk principally through credit policies, which include the analysis of the financial position of its customers and the regular review of their credit limits.The Company also subscribes to credit insurance for substantially all of its receivables, periodically purchases accounts receivable puts on certain customers, and obtains bank letters of credit for some export market customers. Aging of receivables is as follows: March 31, 2008 December 31, 2007 Trade receivables, gross Current $ 183.8 $ 164.8 Past due 1-30 days 16.6 29.7 Past due 31-90 days 11.6 2.0 Past due over 90 days – 0.5 212.0 197.0 Allowance for doubtful accounts (4.0 ) (2.8 ) Trade receivables, net 208.0 194.2 Sales tax and other receivables 15.6 18.9 Accounts receivable $ 223.6 $ 213.1 The allowance for doubtful accounts was increased by $1.2 million in the quarter, as a result of the adverse and volatile business conditions and the challenging credit environment facing customers in the U.S.A large customer, QuebecorWorld (representing less than 5% of sales), filed for bankruptcy protection in both the U.S. and Canada in January 2008.The customer continues to operate under U.S. and Canadian bankruptcy laws and to purchase from the Company under certain terms and conditions. Derivatives The Company is also exposed to credit risk with counterparties to the Company’s derivative financial instruments.The credit risk arises from the potential for a counterparty to default on its contractual obligations, and is limited to those contracts where the Company would incur a cost to replace a defaulted transaction.The Company manages this risk by diversifying through counterparties that are of strong credit quality, normally major financial institutions. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 10. Financial Instruments … continued Market risk Market risk is the risk that changes in market prices, such as foreign exchange rates, commodity prices and interest rates will affect the Company’s cash flows or the value of its financial instruments (e.g., fixed interest long-term debt). Currency risk: The Company is exposed to the risk that future cash flows will fluctuate as substantially all of the Company’s sales and accounts receivable are denominated in U.S. dollars, while only a portion of its costs and payables are denominated in or referenced to U.S. dollars.The Company is also exposed to the fluctuations in the fair value of its debt denominated in U.S. dollars.The Company uses foreign currency options and forward contracts to partially hedge trade receivables and anticipated future sales denominated in foreign currencies as well as U.S. dollar-denominated debt. The Company’s hedging policy for anticipated sales and accounts receivable includes 33% to 67% of 0- to 12-month and 0% to 25% of 13- to 24-month U.S. dollar net exposure.Hedges are layered in over time, increasing the portion of sales or accounts receivable hedged as it gets closer to the expected date of the sale or collection of the account receivable. The Company’s hedging policy for its U.S. dollar denominated debt includes 0% to 50% of U.S. dollar net exposure.Future U.S. dollar revenues also provide a partial natural hedge for U.S.-dollar denominated debt. Price risk: The Company’s policy allows for hedges of newsprint, pulp, and linerboard to be placed on anticipated sales and hedges of ONP to be placed on anticipated purchases.As well, hedges are placed on anticipated purchases at 10% to 70% of the net exposure for oil and natural gas.The outstanding hedge positions are not significant and the price risk associated with the Company’s commodity hedges, for pulp and linerboard outputs and oil and natural gas inputs, is de minimus. Interest rate risk: The fair value of the Company’s fixed rate debt or the future cash flows of variable rate debt or fixed to floating interest swaps may fluctuate because of changes in market interest rates.The Company policy is to keep the majority of its term debt on a fixed rate basis, but allow for the placing of some fixed to floating swaps at rates considered acceptable or attractive. Sensitivity analysis for derivative positions Effect from increase in rate or price Effect from decrease in rate or price As at March 31, 2008 Currency and notional amount Change in rate or price Net earnings Other comprehensive income Net earnings Other comprehensive income ($millions) Revenue hedges – currency risk (US$/C$) US$ 586.0 5 % 5.2 5.1 (5.4 ) (3.8 ) Revenue hedges – price risk (commodities) US$ 22.0 5 % (0.8 ) – 0.8 – Oil and natural gas hedges – price risk (commodities) C$ 0.4 5 % – U.S. debt hedges – currency risk (US$/C$) US$ 218.0 10 % (12.4 ) – 16.2 – Fixed to floating swaps – interest risk US$ 80.0 100 bps (0.9 ) – 1.7 – Revolving operating facility – interest risk (annualized) C$ 81.5 100 bps (0.8 ) – 0.8 – Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they fall due.The Company’s approach to managing liquidity is to ensure, as far as possible, that it will always have sufficient liquidity to meet its liabilities when due over the next 12 to 24 months, under both normal and stressed conditions, without incurring unacceptable losses or risking damage to the Company’s reputation. The Company’s principal cash requirements are for interest payments on its debt, capital expenditures and working capital needs.The Company uses its operating cash flows, operating facility and cash balances to maintain its liquidity.Internal forecasts are regularly prepared that include earnings, capital expenditures, cash flows, cash or revolver drawings, and sensitivities for major assumptions.The internal forecasts include borrowing base availability and covenant compliance.The Company also monitors the maturities of its long-term debt and assesses refinancing costs and risks in deciding when to refinance debt in advance of its maturity. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 10. Financial Instruments … continued (b) Revenue risk management instruments Foreign currency options and forward contracts outstanding to sell U.S. dollars were as follows: Options Purchased US$ put Sold US$ call Forward Contracts Term US$Millions Average Rate US$/C$ US$Millions Average Rate US$/C$ US$Millions Average Rate US$/C$ As at March 31, 2008 0 to 12 months $ 501 0.9937 $ 108 0.9476 $ 37 1.0045 13 to 24 months 48 1.0321 – $ 549 0.9970 $ 108 0.9476 $ 37 1.0045 As at December 31, 2007 0 to 12 months $ 496 0.9688 $ 106 0.9190 $ 47 1.0001 13 to 24 months 38 1.0355 – $ 534 0.9733 $ 106 0.9190 $ 47 1.0001 The effective portion of changes in the fair value of derivatives that qualify and are designated as cash flow hedges are deferred and recorded as a component of “Accumulated Other Comprehensive Income (Loss)” (“AOCI”), a component of shareholders’ equity, until the underlying transaction is recorded in earnings.When the hedged item affects earnings, the gain or loss is reclassified from AOCI to “Sales”.Any ineffective portion of a hedging derivative’s change in fair value and the portion that is excluded from the assessment of hedge effectiveness is recognized immediately in “Sales”.At March 31, 2008, instruments having a notional principal of US$402 million are designated as hedging instruments.At period-end exchange rates, the net amount the Company would receive to settle the above contracts and options is $12.9 million (December 31, 2007 – $32.9 million). At March 31, 2008, commodity swap agreements to fix the sales price of northern bleached softwood kraft pulp within the next 11 months are outstanding for 25,500 metric tonnes.These contracts are not designated as hedging instruments for accounting purposes and are reported at their fair value, which was negative $1.3 million (December 31, 2007 – negative $1.0 million) at the end of the current quarter. (c) Cost risk management instruments Natural gas and oil contracts and options outstanding at March 31, 2008 and December 31, 2007 are not significant. (d) Long-term debt risk management instruments The Company is party to forward foreign currency contracts or options to acquire U.S. dollars totalling US$218 million (December 31, 2007 – US$228 million) over a six-year period at rates averaging US$/C$0.9344.These instruments are not designated as hedging instruments for accounting purposes, and are included in “Other long-term obligations” on the balance sheet at their fair value.Settlements and changes in fair value are recognized in “Foreign exchange gain (loss) on long-term debt”.At period-end exchange rates, the net amount the Company would receive to settle these contracts is $3.5 million (December 31, 2007 – negative $5.4 million). (e) Interest rate swaps The Company has entered into fixed-to-floating interest rate swaps on US$80 million, under which it will receive a fixed rate of 7.375%, and pay a floating rate of U.S. six-month LIBOR plus 2.0%.The swaps mature March 1, 2014, although US$10 million are cancellable at the counterparties’ option between March 1, 2009 and March 1, 2014 for premiums which mirror the call premiums on the 7.375% senior notes.$60 million of these instruments are designated as fair value hedging instruments.The effective portion of changes in the fair value of the derivatives is included in “Long-term debt” and the ineffective portion is recognized in “Interest expense”.At period-end swap rates, the net amount the Company would receive to settle these contracts is $7.7 million (December 31, 2007 – $4.1 million). (f) Purchase price forward contracts The Company has entered into foreign exchange forward contracts and options to acquire U.S. dollars and to manage the exposure to currency fluctuations on the purchase price of the Snowflake acquisition.These instruments are designated as hedging instruments for accounting purposes and are reported on the balance sheet at their fair value.Changes in the fair values of these instruments are deferred and recorded as a component of AOCI until the acquisition takes place.At period-end contract rates, the net amount the Company would receive to settle the forward currency contracts and options is $3.1 million. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 11. Comparative Figures Certain comparative figures presented in the interim consolidated financial statements have been reclassified to conform to the current period presentation. 12. Subsequent Event On April 10, 2008, the Company completed the previously announced acquisition of AbitibiBowater’s Snowflake, Arizona recycled newsprint mill for total cash consideration of US$161.0 million before working capital adjustments.The acquisition was financed through a combination of a $125.3 million rights offering, which closed on April 9, 2008, and a draw on the Company’s revolving credit facility (note 8).The Company’s number of shares outstanding increased to 381,753,490 as of April 10, 2008 upon completion of the acquisition and conversion of the subscription receipts issued pursuant to the Company’s rights offering into common shares.
